Exhibit 10.2

KENNAMETAL INC.

NONSTATUTORY STOCK OPTION AWARD

(FOR PRESIDENT AND CEO)

Grant Date:                     

Kennametal Inc. (the “Company”) hereby grants to «name» (the “Optionee”), as of
the Grant Date listed above, this Nonstatutory Stock Option Award (the “Option”)
to purchase «number of stock options» shares of the Company’s Capital Stock, par
value $1.25 per share (the “Shares”), at the price of $XX.XX per Share, subject
to the terms and conditions of the Kennametal Inc. Stock and Incentive Plan of
2010, as Amended and Restated on October 22, 2013, as further amended
January 27, 2015 (the “Plan”), and the additional terms listed below.
Capitalized terms used herein, but not otherwise defined herein, shall have the
same meaning ascribed to them in Schedule A or in the Plan.

1. The Option must be exercised within ten (10) years from the Grant Date and
only at the times and for the number of Shares as follows: (a) prior to the
first anniversary of the Grant Date, the Option is not exercisable as to any
Shares; (b) on the first anniversary of the Grant Date, one-third (1/3) of the
Shares under the Option will vest and become exercisable; (c) on the second
anniversary of the Grant Date, an additional one-third (1/3) of the Shares under
the Option will vest and become exercisable; and (d) on the third anniversary of
the Grant Date, the remaining one-third (1/3) of the Shares under the Option
will vest and become exercisable.

2. Notwithstanding anything to the contrary in this Option or the Plan, the
unvested Options will be forfeited to the Company upon termination of Awardee’s
employment for “cause” (as defined in the Plan) or breach by Awardee of any
restrictive covenant to which he may be bound by the Company. Upon termination
of Awardee’s employment for any reason other than “cause,” any unvested Options
will continue to vest and become exercisable in accordance with the schedule set
forth above in Section 1. Any vested Options shall remain exercisable until the
third anniversary of the later of (i) the applicable vesting date set forth in
Section 1 above or (ii) the date of termination of Awardee’s employment,
provided that no Option shall be exercisable after the 10th anniversary of the
Grant Date.

3. This Option is intended to be exempt from coverage under Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) and
the regulations promulgated thereunder, and the Company reserves the right to
administer, amend or modify the Option or to take any other action necessary or
desirable to enable the Option to be interpreted and construed accordingly.
Notwithstanding the foregoing, the Optionee acknowledges and agrees that
Section 409A may impose upon the Optionee certain taxes or interest charges for
which the Optionee is and shall remain solely responsible.

4. Notwithstanding anything to the contrary in this Option or the Plan, in the
event that this Option is not accepted by the Optionee on or before the date
that is 180 days from the grant date noted herein (the “Forfeiture Date”), then
this Option shall become null and void and all Shares subject to this Award
shall be forfeited by the Optionee as of the Forfeiture Date. For acceptance to
be valid, the Optionee must accept this Option in the manner specified by the
Company. Any Shares underlying the Option that are forfeited by the Optionee
shall be returned to the Plan and resume the status of shares available for
grant.

5. All other terms and conditions applicable to this Option are contained in the
Plan. A copy of the Plan and related Prospectus is available on your account
page at netbenefits.fidelity.com under Plan Information and Documents, as well
as on The Hub under Human Resources.

 

KENNAMETAL INC. By:   Kevin G. Nowe Title:   Vice President, Secretary and
General Counsel